—Order and judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Defendant failed to support its motion with a copy of the pleadings filed in the action and thus Supreme Court erred in granting the motion for summary judgment dismissing the complaint (see, CPLR 3212 [b]; Logan v L.A. Mgt. & Rest., 275 AD2d 1026; McMahon v Wolverine Worldwide, 233 AD2d 587; Dupuy v Carrier Corp., 204 AD2d 977). The court, however, properly denied the cross motion for summary judgment because plaintiff also failed to submit a copy of the pleadings in support of his cross-motion (see, Deer Park Assocs. v Robbins Store, 243 AD2d 443). Therefore, we modify the order and judgment by denying defendant’s motion and reinstating the complaint. (Appeal from Order and Judgment of Supreme Court, Oneida County, Grow, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Hayes, Burns and Lawton, JJ.